Brown, C. J.
Robbery is the wrongful, fraudulent, and violent taking of money, goods or chattels from the person of another by force or intimidation, without the consent of the owner. Code, section 4323. A motion in arrest of judgment was made and overruled by the Court below in this case, on the ground that the indictment alleges that the money taken was the property of Mrs. Ann Motley, and was taken from her daughter, Miss Virginia Motley, without the consent of the said Virginia, and that there is no allegation that it was done without the consent of Mrs. Ann Motley, who is charged to be the owner. This might have been a good objection to the bill of indictment on special demurrer, but we are not prepared to say it is good in arrest of j udgment. If Miss Virginia Motley was in the actual possession of the money, she had such qualified ownership in it as was necessary to constitute the offense of robbery in any person who ■ wrongfully, fraudulently and violently took it from her person, by force or intimidation, without her consent. The possession, if legal, constituted the necessary ownership, though there may be a question whether the ownership in her is sufficiently alleged. But we think this judgment should have been arrested upon another ground. It is not alleged that the money was taken from the person of Miss Virginia Motley. The allegation is, that it was taken from her, not from her person. This allegation may be strictly true, and there may have been no robbery. Anything taken from the possession of a person may with' propriety be said to be taken from him or her. I have a title to my house and am in the legal possession of it; a thief enters my house in my absence, and takes and carries away my money; he is guilty of burglary or larceny, but not of robbery, because I was not present, and the money *586was not taken from my person. But in usual and correct language, he is said to have taken my money from me, that is, .he took it from my possession.
We hold, therefore, that it is necessary in an indictment for robbery, to allege that the money or property was taken from the person of another. As this bill of- indictment contains no such allegation, it is fatally defective and the judgment must be arrested.
Judgment reversed.